[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AS TO THE DEFENDANTS MOTION TO DISMISS (#156)
This lawsuit was commenced by a party designated as "Lyman Commercial by Ronald E. Lyman, its Agent." Subsequently, that party was granted leave by the court, Hurley, J., to correct the party's name to read "Ronald E. Lyman d/b/a Lyman Commercial." On May 21, 1996, the defendants, R. Realty Co. and Edward H. Rosen, moved to dismiss the action for lack of subject matter jurisdiction on the ground that "Lyman Commercial" was a fictitious tradename and therefore was not a proper party. The court, Walsh, J., denied the defendants' motion to dismiss. On January 28, 1997, the defendants filed a second motion to dismiss for lacked subject matter jurisdiction on the ground that the plaintiff "Lyman Commercial" is a fictitious trade name with no legal standing to sue or be sued. This court denies the defendants' second motion to dismiss for lack of subject matter jurisdiction on the ground that the granting of the motion to CT Page 5256 correct the misnomer resolved any issue as to the plaintiff's legal capacity to bring this action. The defendants' motion to dismiss is denied.
Hurley, J.